TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00627-CV


Linda Giesenschlag Brower and Ted Larson, Appellants

v.

Jack Giesenschlag, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2010-0071A, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


D I S S E N T I N G   O P I N I O N

		I respectfully dissent.  This Court does not have jurisdiction over an untimely appeal,
see Tex. R. App. P. 2; In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005), and we are obligated to
determine our own authority to act.  See M. O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex.
2004).   It appears that appellants' notice of appeal is untimely, but it also appears that it might
suffice as a notice of restricted appeal.  See Tex. R. App. P. 26.1(b), (c).  
		Because the question of this Court's jurisdiction has not been decided, I would abate
the appeal and direct the parties to file a brief addressing whether a jurisdictional basis exists for
treating appellants' case as a direct or restricted appeal.  See In re J.D.O., No. 07-10-00370-CV,
2010 Tex. App. LEXIS 8423, at *1-2 (Tex. App.--Amarillo Oct. 20, 2010) (order of abatement
directing parties to file brief addressing whether notice of appeal constituted notice of restricted
appeal thus conferring jurisdiction on the appellate court).


					__________________________________________
 	Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   May 26, 2011